Exhibit 10.33

 

[g17891kgimage002.gif]

 

THIRD MODIFICATION TO

BUSINESS LOAN AGREEMENT

 

This Third Modification to Business Loan Agreement (this “Modification”) is
entered into by and between MONTEREY GOURMET FOODS, INC., a Delaware corporation
(“Borrower”) and COMERICA BANK, successor by merger to Comerica Bank-California
(“Bank”), whose Western Division headquarters is located at 333 West Santa Clara
Street, San Jose, California as of January 5, 2005.

 

RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower previously entered into that certain Business Loan Agreement
dated October 22, 2001. The Business Loan Agreement was subsequently modified by
that certain First Modification to Business Loan Agreement dated as of
October 31, 2003, and by that certain Second Modification to Business Loan
Agreement dated as of November 1, 2004. The Business Loan Agreement, as so
modified, and as such may be otherwise modified, amended, restated, revised,
supplemented or replaced from time to time prior to the date hereof shall
collectively be referred to herein as the “Agreement.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 

1.             Incorporation by Reference.  The Recitals and the documents
referred to therein are incorporated herein by this reference. Except as
otherwise noted, the terms not defined herein shall have the meaning set forth
in the Agreement.

 

2.             Modifications to the Agreement.  Subject to the satisfaction of
the conditions precedent as set forth herein, the Agreement is hereby modified
as set forth below.

 

(a)           The reference to “Monterey Pasta Company” set forth in the initial
paragraph of the Agreement, and each subsequent reference thereto hereby is
deleted and replaced with “Monterey Gourmet Foods, Inc.” mutatis, mutandis.

 

(b)           The reference to “Comerica Bank-California” set forth in the
initial paragraph of the Agreement, and each subsequent reference thereto hereby
is deleted and replaced with “Comerica Bank” mutatis, mutandis.

 

(c)           The initial sentence of Subsection 6. (a) of the of the Agreement
hereby is deleted in its entirety and replaced with the following (for the
avoidance of doubt, the remainder of Section 6. (a) shall remain in full force
and effect):

 

“Furnish to Bank within thirty (30) days after the end of each month, an
unaudited balance sheet and statement of income covering Borrower’s operations,
together with a detailed accounting of Borrower’s operations, by division and on
a combined basis.”

 

(d)           The following new Subsection 6. (k) hereby is inserted into the
Agreement in its entirety immediately following existing Subsection 6. (j)
thereof, and shall read as follows:

 

“(k)         To keep all of its principal bank accounts with Bank and shall
notify Bank immediately in writing of the existence of any other bank account,
deposit account, or any other account into which money can be deposited.”

 

(e)           Subsection 7. (r) of the of the Agreement hereby is deleted in its
entirety and replaced with the following:

 

“(r)          Without Bank’s prior written consent, acquire or expend for or
commit itself to acquire or expend for fixed assets by lease, purchase or
otherwise in an aggregate amount that exceeds One Million Dollars ($1,000,000)
in any fiscal year; or”

 

(f)            The following new Section 15. hereby is inserted into the
Agreement in its entirety immediately following existing Section 14. thereof,
and shall read as follows:

 

“15.         Reference Provision.

 

(a)           The parties prefer that any dispute between them be resolved in
litigation subject to a Jury Trial Waiver as set forth in this Agreement, the
Note and the other Loan

 

1

--------------------------------------------------------------------------------


 

Documents, but the availability of that process is in doubt because of the
opinion of the California Court of Appeal in Grafton Partners LP v. Superior
Court, 9 Cal.Rptr.3d 511. This Reference Provision will be applicable until the
California Supreme Court completes its review of that case, and will continue to
be applicable if either that court or a California Court of Appeal publishes a
decision holding that a pre-dispute Jury Trial Waiver provision similar to that
contained in the Loan Documents is invalid or unenforceable. Delay in requesting
appointment of a referee pending review of any such decision, or participation
in litigation pending review, will not be deemed a waiver of this Reference
Provision.

 

(b)           Other than (i) nonjudicial foreclosure of security interests in
real or personal property, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement, the Note or any other
Loan Document, will be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where the real property, if
any, is located or in a County or District where venue is otherwise appropriate
under applicable law (the “Court”).

 

(c)           The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree, the referee shall
be selected by the Presiding Judge of the Court (or his or her representative).
A request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each party shall have one peremptory challenge pursuant to CCP
§170.6. Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.

 

(d)           The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested to (a) set
the matter for a status and trial- setting conference within fifteen (15) days
after the date of selection of the referee, (b) if practicable, try all issues
of law or fact within ninety (90) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision. Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.

 

(e)           The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered, no party shall be
entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

(f)            Except as expressly set forth in this Agreement, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

(g)           The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, provide all temporary
or provisional remedies, enter equitable orders that will be binding on the
parties and rule on any motion which would be authorized in a trial, including
without limitation motions for summary judgment or summary adjudication. The
referee shall issue a decision at the close of the reference proceeding which
disposes of all claims of the parties that are the subject of the reference. The
referee’s decision shall be entered by the Court as a judgment or an order in
the same manner as if the action had been tried by the Court. The parties
reserve the right to appeal from the final

 

2

--------------------------------------------------------------------------------


 

judgment or order or from any appealable decision or order entered by the
referee. The parties reserve the right to findings of fact, conclusions of laws,
a written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

(h)           If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

(i)            THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER
THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND
THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS
REFERENCE PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT, THE
NOTE, OR ANY OTHER LOAN DOCUMENT.”

 

(g)           Subsection 2. (a) of Addendum A to the Agreement hereby is deleted
in its entirety and replaced with the following:

 

“(a)         Tangible Effective Net Worth in an amount not less than Nineteen
Million Seven Hundred Fifty Thousand Dollars ($19,750,000);”

 

(h)           Subsection 2. (b) of Addendum A to the Agreement hereby is deleted
in its entirety and replaced with the following:

 

“(b)         A Quick Ratio of not less than 1.00:1.00;”

 

(i)            Subsection 2. (c) of Addendum A to the Agreement hereby is
deleted in its entirety and replaced with the following:

 

“(c)         A ratio of Total Liabilities (less Subordinated Debt) to Tangible
Effective Net Worth of not more than .80:1.00;”

 

(j)            The following new Subsection 2. (e) hereby is inserted into
Addendum A to the Agreement in its entirety immediately following existing
Subsection 2. (d) thereof, and shall read as follows:

 

“(e)         At all times during the effectiveness of this Agreement, the Note
and the other Loan Documents, the aggregate outstanding amount of all revolving
Loans to Borrower from Bank plus the aggregate outstanding amount of all term
Loans to Borrower from Bank for the purpose of the acquisition of the capital
stock of Casual Gourmet Foods, Inc. shall not exceed the sum of (i) one hundred
percent (100%) of all cash, (ii) eighty percent (80%) of all accounts receivable
and (iii) thirty percent (30%) of all inventory of Borrower and Casual Gourmet
Foods, Inc., measured on a combined basis. Borrower shall promptly repay the
Loans in an amount sufficient to restore compliance with this financial covenant
at any time that Borrower is not in compliance herewith.”

 

3.             Legal Effect.  Except as specifically set forth in this
Modification, all of the terms and conditions of the Agreement remain in full
force and effect. Except as expressly set forth herein, the execution, delivery,
and performance of this Modification shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof. Borrower ratifies and reaffirms the continuing
effectiveness of all promissory notes, guaranties, security agreements,
mortgages, deeds of trust, environmental agreements, and all other instruments,
documents and agreements entered into in connection with the Agreement. Borrower
represents and warrants that the Representations and Warranties contained in the
Agreement are true and correct as of the date of this Modification, and that no
Event of Default has occurred and is continuing. The effectiveness of this
Modification and each of the documents, instruments and agreements entered into
in connection with this Modification, including without limit any replacement
promissory note entered into in connection herewith, is conditioned upon receipt
by Bank of this Modification, any other documents which Bank may require to
carry out the terms hereof, and including but not limited to each of the
following:

 

(a)           Execution and delivery of a modification(s) to each existing Note
in form and substance satisfactory to Bank;

 

3

--------------------------------------------------------------------------------


 

(b)            Execution and delivery of a new Note with respect to the of the
term Loan to Borrower from Bank for the purpose of the acquisition of the
capital stock of Casual Gourmet Foods, Inc. in form and substance satisfactory
to Bank;

 

(c)            Execution and delivery of a Security Agreement with respect to
the pledge of all acquired shares of the capital stock of Casual Gourmet
Foods, Inc. to Bank as Collateral for the Indebtedness, in form and substance
satisfactory to Bank;

 

(d)            In connection with the making of the term Loan to Borrower from
Bank for the purposed of the acquisition of the capital stock of Casual Gourmet
Foods, Inc., payment of a loan fee in the amount of Twenty Five Thousand Dollars
($25,000), which shall be due and payable, fully earned and non-refundable, on
the date of the making thereof; and

 

(e)            Payment of in-house legal documentation fees in the amount of
$750 and any other fees or expenses incurred by Bank in consideration of this
Modification.

 

4.             Miscellaneous Provisions.

 

(a)            This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties.

 

(b)           This Modification may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

MONTEREY GOURMET FOODS, INC.

COMERICA BANK

(“Borrower”)

(Bank)

 

 

 

 

By:

/s/ James M. Williams

 

By:

/s/ Brian C. Santos

 

Name:

James M. Williams

 

Name:

Brian C. Santos

 

Title:

Chief Executive Officer

 

Title:

Senior Vice President - Western Division

 

 

 

 

 

By:

/s/ Scott Wheeler

 

 

Name:

Scott Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

4

--------------------------------------------------------------------------------


 

[g17891kgimage004.gif]

VARIABLE RATE-SINGLE PAYMENT NOTE (Advancing-Optional Advances)

 

AMOUNT

 

NOTE DATE

 

MATURITY DATE

 

TAX IDENTIFICATION #

 

$

5,000,000.00

 

January 05, 2005

 

January 05, 2010

 

77-0227341

 

 

On the Maturity Date, as stated above, for value received, the undersigned
promise(s) to pay to the order of Comerica Bank (“Bank”), at any office of the
Bank in the State of California, Five Million and no/100 Dollars (U.S.) (or that
portion of it advanced by the Bank and not repaid as later provided) with
interest until maturity, whether by acceleration or otherwise, or until Default,
as later defined, at a per annum rate equal to the Bank’s base rate from time to
time in effect plus 0.000% per annum and after that at a default rate equal to
the rate of interest otherwise prevailing under this Note plus 3% per annum (but
in no event in excess of the Maximum Rate). The Bank’s “base rate” is that
annual rate of interest so designated by the Bank and which is changed by the
Bank from time to time. Interest rate changes will be effective for interest
computation purposes as and when the Bank’s base rate changes. Subject to the
limitations hereinbelow set forth, interest shall be calculated for the actual
number of days the principal is outstanding on the basis of a 360-day year if
this Note evidences a business or commercial loan or a 365-day year if a
consumer loan. Accrued interest on this Note shall be payable on (i) o the
Maturity Date or (ii) ý the 5th day of each MONTH commencing February 05, 2005
until the Maturity Date when all amounts outstanding under this Note shall be
due and payable in full [check applicable box]. If the frequency of interest
payments is not otherwise specified, accrued interest on this Note shall be
payable monthly on the first day of each month. If any payment of principal or
interest under this Note shall be payable on a day other than a day on which the
Bank is open for business, this payment shall be extended to the next succeeding
business day and interest shall be payable at the rate specified in this Note
during this extension. A late payment charge equal to a reasonable amount not to
exceed 5% of each late payment may be charged on any payment not received by the
Bank within 10 calendar days after the payment due date, but acceptance of
payment of this charge shall not waive any Default under this Note. Principal
amounts advanced under this Note and repaid may not be reborrowed.

 

The term “Maximum Rate,” as used herein, shall mean at the particular time in
question the maximum nonusurious rate of interest which, under applicable law,
may then be charged on this Note. If such maximum rate of interest changes after
the date hereof, the Maximum Rate shall be automatically increased or decreased,
as the case may be, without notice to the undersigned from time to time as of
the effective date of each change in such maximum rate.

 

The principal amount payable under this Note shall be the sum of all advances
made by the Bank to or at the request of the undersigned, less principal
payments actually received in cash by the Bank. The books and records of the
Bank shall be the best evidence of the principal amount and the unpaid interest
amount owing at any time under this Note and shall be conclusive absent manifest
error. No interest shall accrue under this Note until the date of the first
advance made by the Bank; after that interest on all advances shall accrue and
be computed on the principal balance outstanding from time to time under this
Note until the same is paid in full. AT NO TIME SHALL THE BANK BE UNDER ANY
OBLIGATION TO MAKE ANY ADVANCES TO THE UNDERSIGNED PURSUANT TO THIS NOTE
(NOTWITHSTANDING ANYTHING EXPRESSED OR IMPLIED IN THIS NOTE OR ELSEWHERE TO THE
CONTRARY, INCLUDING WITHOUT LIMIT IF THE BANK SUPPLIES THE UNDERSIGNED WITH A
BORROWING FORMULA), AND THE BANK, AT ANY TIME AND FROM TIME TO TIME, WITHOUT
NOTICE, AND IN ITS SOLE DISCRETION, MAY REFUSE TO MAKE ADVANCES TO THE
UNDERSIGNED WITHOUT INCURRING ANY LIABILITY DUE TO THIS REFUSAL AND WITHOUT
AFFECTING THE UNDERSIGNED’S LIABILITY UNDER THIS NOTE FOR ANY AND ALL AMOUNTS
ADVANCED. The preceding sentence shall not apply to this Note if this Note is
secured by a deed of trust or mortgage covering real property.

 

This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges, loan fees or charges, overdraft indebtedness,
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them), and reasonable
costs and expenses of attorneys and paralegals, whether inside or outside
counsel is used, and whether any suit or other action is instituted, and to
court costs if suit or action is instituted, and whether any such fees, costs or
expenses are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise (collectively
“Indebtedness”) are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively “Collateral”). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned’s principal dwelling or in any of the undersigned’s real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering real property, that deed of trust or mortgage shall not secure
this Note or any other indebtedness of the undersigned (or any of them), unless
expressly provided to the contrary in another place.

 

If the undersigned (or any of them) or any guarantor under a guaranty of all or
part of the Indebtedness (“guarantor”) (i) fail(s) to pay this Note or any of
the Indebtedness when due, by maturity, acceleration or otherwise, or fail(s) to
pay any Indebtedness owing on a demand basis upon demand; or (ii) fail(s) to
comply with any of the terms or provisions of any agreement between the
undersigned (or any of them) or any guarantor and the Bank; or (iii) become(s)
insolvent or the subject of a voluntary or involuntary proceeding in bankruptcy,
or a reorganization, arrangement or creditor composition proceeding, (if a
business entity) cease(s) doing business as a going concern, (if a natural
person) die(s) or become(s) incompetent, (if a partnership) dissolve(s) or any
general partner of it dies, becomes incompetent or becomes the subject of a
bankruptcy proceeding or (if a corporation or a limited liability company) is
the subject of a dissolution, merger or consolidation; or (a) if any warranty or
representation made by any of the undersigned or any guarantor in connection
with this Note or any of the Indebtedness shall be discovered to be untrue or
incomplete; or (b) if there is any termination, notice of termination, or breach
of any guaranty, pledge, collateral assignment or subordination agreement
relating to all or any part of the Indebtedness; or (c) if there is any failure
by any of the undersigned or any guarantor to pay when due any of its
indebtedness (other than to the Bank) or in the observance or performance of any
term, covenant or condition in any document evidencing, securing or relating to
such indebtedness; or (d) if the Bank deems itself insecure believing that the
prospect of payment of this Note or any of the Indebtedness is impaired or shall
fear deterioration, removal or waste of any of the Collateral; or (e) if there
is filed or issued a levy or writ of attachment or garnishment or other like
judicial process upon the undersigned (or any of them) or any guarantor or any
of the Collateral, including, without limit, any accounts of the undersigned (or
any of them) or any guarantor with the Bank, then the Bank, upon the occurrence
of any of these events (each a “Default”), may at its option and without prior
notice to the undersigned (or any of them), declare any or all of the
Indebtedness to be immediately due and payable (notwithstanding any provisions
contained in the evidence of it to the contrary), cease advancing money or
extending credit to or for the benefit of the undersigned under this Note or any
other agreement between the undersigned (or any of them) and Bank, terminate
this Note as to any future liability or obligation of Bank, but without
affecting Bank’s rights and security interests in any Collateral and the
Indebtedness of the undersigned (or any of them) to Bank, sell or liquidate all
or any portion of the Collateral, set off against the Indebtedness any amounts
owing by the Bank to the undersigned (or any of them), charge interest at the
default rate provided in the document evidencing the relevant Indebtedness and
exercise any one or more of the rights and remedies granted to the Bank by any
agreement with the undersigned (or any of them) or given to it under applicable
law. In addition, if this Note is secured by a deed of trust or mortgage
covering real property, then the trustor or mortgagor shall not mortgage or
pledge the mortgaged premises as security for any other indebtedness or
obligations. This Note, together with all other indebtedness secured by said
deed of trust or mortgage, shall become due and payable immediately, without
notice, at the option of the Bank, (a) if said trustor or mortgagor shall
mortgage or pledge the mortgaged premises for any other indebtedness or
obligations or shall convey, assign or transfer the mortgaged premises by deed,
installment sale contract or other instrument, or (b) if the title to the
mortgaged premises shall become vested in any other person or party in any
manner whatsoever, or (c) if there is any disposition (through one or more
transactions) of legal or beneficial title to a controlling interest of said
trustor or mortgagor. All payments under this Note shall be in immediately
available United States funds, without setoff or counterclaim.

 

--------------------------------------------------------------------------------


 

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns.

 

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or Intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3-605 of the California Uniform
Commercial Code and waive(s) all other suretyship defenses or right to
discharge. The undersigned agree(s) that the Bank has the right to sell, assign,
or grant participations or any interest in, any or all of the Indebtedness, and
that, in connection with this right, but without limiting its ability to make
other disclosures to the full extent allowable, the Bank may disclose all
documents and information which the Bank now or later has relating to the
undersigned or the Indebtedness. The undersigned agree(s) that the Bank may
provide information relating to this Note, the Indebtedness, or the undersigned
to the Bank’s parent, affiliates, subsidiaries and service providers.

 

The undersigned agree(s) to reimburse the holder or owner of this Note upon
demand for any and all costs and expenses (including, without limit, court
costs, legal expenses and reasonable attorney fees, whether inside or outside
counsel is used, and whether or not suit is instituted and, if suit is
instituted, whether at the trial court level, appellate level, in a bankruptcy,
probate or administrative proceeding or otherwise) incurred in collecting or
attempting to collect this Note or incurred in any other matter or proceeding
relating to this Note.

 

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, indorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE IS MADE IN THE STATE OF California AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF California,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

The maximum interest rate shall not exceed the highest applicable usery ceiling

 

THE UNDERSIGNED, BY ACCEPTANCE OF THIS NOTE, AND THE BANK ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

 

This Note is subject to the terms and conditions of that certain Business Loan
Agreement dated October 22, 2001, as amended, modified, supplemented or revised
from time to time.

 

See ADDENDUM A and LIBOR ADDENDUM attached hereto and made a part of this Note.

 

 

Monterey Gourmet Foods, Inc.

 

 

 

 

 

By:

/s/ James M. Williams

 

Its:

Chief Executive Officer

 

 

SIGNATURE OF James M. Williams

 

TITLE

 

 

 

 

By:

/s/ Scott Wheeler

 

Its:

Chief Financial Officer

 

 

SIGNATURE OF Scott Wheeler

 

TITLE

 

 

1528 Moffet Street

 

Salinas

 

CA

 

USA

 

93905

STREET ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

ZIP CODE

 

For Bank Use Only

 

CCAR #

Loan Officer Initials

BS

 

Loan Group Name

Fresno Middle Market

 

Obligor(s) Name

Monterey Gourmet Foods, Inc.

 

 

 

 

 

Loan Officer I.D. No.

49079

 

Loan Group No.

97329

 

Obligor #

5382411592

 

Note #

5382411592

 

Amount

$5,000,000.00

 

--------------------------------------------------------------------------------


 

ADDENDUM A

TO VARIABLE RATE-SINGLE PAYMENT NOTE
(Advancing-Optional Advances)

 

This Addendum A to Variable Rate-Single Payment Note (Advancing-Optional
Advances) dated January 5, 2005 (this “Addendum”) is attached to, and by this
reference shall be a part of and is hereby incorporated by this reference into
that certain Variable Rate-Single Payment Note dated January 5, 2005 (the
“Note”) executed by MONTEREY GOURMET FOODS, INC., a Delaware corporation
(“Borrower”) in favor of COMERICA BANK (“Bank”). All initially capitalized terms
used but not defined in this Addendum shall have the meanings assigned to such
terms in the Note. Borrower hereby agrees that the following terms and
conditions shall be incorporated into the Note:

 

Subject to the terms and conditions set forth in the Note, advances under the
Note shall be available from the date hereof through January 5, 2006 (the “Draw
Period”). During the Draw Period, interest shall be payable as set forth in the
Note. Upon expiration of the Draw Period, all amounts outstanding under the Note
shall be payable on the 5th day of each month, beginning on February 5, 2006, on
the basis of an amortization of forty eight (48) equal payments of principal
plus accrued interest thereon. All unpaid principal and accrued but unpaid
interest shall in any event be due and payable on or before the Maturity Date
set forth in the Note.

 

 

 

MONTEREY GOURMET FOODS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ James M.Williams

 

 

James M. Williams

 

Its:

Chief Executive Officer

 

 

 

 

 

By:

/s/ Scott Wheeler

 

 

Scott Wheeler

 

Its:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

LIBOR

Addendum To Variable Rate-Single Payment Note
(Advancing-Optional Advances)

 

This Addendum to Variable Rate-Single Payment Note (Advancing-Optional Advances)
(this “Addendum”) is entered into as of this 5th day of January, 2005 by and
between COMERICA BANK (“Bank”) and MONTEREY GOURMET FOODS, INC., a Delaware
corporation (“Borrower”). This Addendum supplements the terms of the Variable
Rate-Singe Payment Note (Advancing-Optional Advances) of even date herewith.

 

1.             Definitions.

 

a.             Advance.  As used herein, “Advance” means a borrowing requested
by Borrower and made by Bank under the Note, including a LIBOR Option Advance
and/or a Base Rate Option Advance.

 

b.             Business Day.  As used herein, “Business Day” means any day
except a Saturday, Sunday or any other day designated as a holiday under Federal
or California statute or regulation.

 

c.             LIBOR.  As used herein, “LIBOR” means the rate per annum (rounded
upward if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to
the following formula:

 

 

LIBOR =

Base LIBOR

 

 

 

100% - LIBOR Reserve Percentage

 

 

(1)           “Base LIBOR” means the rate per annum determined by Bank at which
deposits for the relevant LIBOR Period would be offered to Bank in the
approximate amount of the relevant LIBOR Option Advance in the inter-bank LIBOR
market selected by Bank, upon request of Bank at 10:00 a.m. California time, on
the day that is the first day of such LIBOR Period.

 

(2)           “LIBOR Reserve Percentage” means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable LIBOR Period.

 

d.             LIBOR Business Day.  As used herein, “LIBOR Business Day” means a
Business day on which dealings in Dollar deposits may be carried out in the
interbank LIBOR market.

 

e.             LIBOR Period.  As used herein, “LIBOR Period” means, with respect
to a LIBOR Option Advance:

 

(1)           initially, the period commencing on, as the case may be, the date
the Advance is made or the date on which the Advance is converted to a LIBOR
Option Advance, and continuing for, in every case, a thirty (30), sixty (60),
ninety (90) or up to one hundred eighty (180) day period thereafter so long as
the LIBOR Option is quoted for such period in the applicable interbank LIBOR
market, as such period is selected by Borrower in the notice of Advance as
provided in the Note or in the notice of conversion as provided in this
Addendum; and

 

(2)           thereafter, each period commencing on the last day of the next
preceding LIBOR Period applicable to such LIBOR Option Advance and continuing
for, in every case, a thirty (30), sixty (60), ninety (90) or up to one hundred
eighty (180) day period thereafter so long as the LIBOR Option is quoted for
such period in the applicable interbank LIBOR market, as such period is selected
by Borrower in the notice of continuation as provided in this Addendum.

 

f.              Note.  As used herein, “Note” means the Variable Rate-Single
Payment Note (Advancing-Optional Advances) of even date herewith.

 

g.             Regulation D.  As used herein, “Regulation D” means Regulation D
of the Board of Governors of the Federal Reserve System as amended or
supplemented from time to time.

 

h.             Regulatory Development.  As used herein, “Regulatory Development”
means any or all of the following: (i) any change in any law, regulation or
interpretation thereof by any public authority (whether or not having the force
of law); (ii) the application of any existing law, regulation or the
interpretation thereof by any public authority (whether or not having the force
of law); and (iii) compliance by Bank with any request or directive (whether or
not having the force of law) of any public authority.

 

2.             Interest Rate Options.  Borrower shall have the following options
regarding the interest rate to be paid by Borrower on Advances under the Note:

 

a.             A rate equal to two and three-quarters percent (2.75%) above
Bank’s LIBOR, (the “LIBOR Option”), which LIBOR Option shall be in effect during
the relevant LIBOR Period; or

 

b.             A rate equal to the “Base Rate” as referenced in the Note and
quoted from time to time by Bank as such rate may change from time to time (the
“Base Rate Option”).

 

1

--------------------------------------------------------------------------------


 

3.             LIBOR Option Advance.  The minimum LIBOR Option Advance will not
be less than Two Hundred Fifty Thousand Dollars ($250,000.00) for any LIBOR
Option Advance.

 

4.             Payment of Interest on LIBOR Option Advances.  Interest on each
LIBOR Option Advance shall be payable pursuant to the terms of the Note.
Interest on such LIBOR Option Advance shall be computed on the basis of a
360-day year and shall be assessed for the actual number of days elapsed from
the first day of the LIBOR Period applicable thereto but not including the last
day thereof.

 

5.             Bank’s Records Re: LIBOR Option Advances.  With respect to each
LIBOR Option Advance, Bank is hereby authorized to note the date, principal
amount, interest rate and LIBOR Period applicable thereto and any payments made
thereon on Bank’s books and records (either manually or by electronic entry)
and/or on any schedule attached to the Note, which notations shall be prima
facie evidence of the accuracy of the information noted.

 

6.             Selection/Conversion of Interest Rate Options.  At the time any
Advance is requested under the Note and/or Borrower wishes to select the LIBOR
Option for all or a portion of the outstanding principal balance of the Note,
and at the end of each LIBOR Period, Borrower shall give Bank notice specifying
(a) the interest rate option selected by Borrower;   (b) the principal amount
subject thereto; and (c) if the LIBOR Option is selected, the length of the
applicable LIBOR Period. Any such notice may be given by telephone so long as,
with respect to each LIBOR Option selected by Borrower, (i) Bank receives
written confirmation from Borrower not later than three (3) LIBOR Business Days
after such telephone notice is given; and (ii) such notice is given to Bank
prior to 10:00 a.m., California time, on the first day of the LIBOR Period. For
each LIBOR Option requested hereunder, Bank will quote the applicable fixed
LIBOR Rate to Borrower at approximately 10:00 a.m., California time, on the
first day of the LIBOR Period. If Borrower does not immediately accept the rate
quoted by Bank, any subsequent acceptance by Borrower shall be subject to a
redetermination of the rate by Bank; provided, however, that if Borrower fails
to accept any such quotation given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR Option to be selected on such day. If
no specific designation of interest is made at the time any Advance is requested
under the Note or at the end of any LIBOR Period, Borrower shall be deemed to
have selected the Base Rate Option for such Advance or the principal amount to
which such LIBOR Period applied. At any time the LIBOR Option is in effect,
Borrower may, at the end of the applicable LIBOR Period, convert to the Base
Rate Option. At any time the Base Rate Option is in effect, Borrower may convert
to the LIBOR OPTION, and shall designate a LIBOR Period.

 

7.             Default Interest Rate.  From and after the maturity date of the
Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of the
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to three
percent (3.00%) above the rate of interest from time to time applicable to the
Note.

 

8.             Prepayment.  In the event that the LIBOR Option is the applicable
interest rate for all or any part of the outstanding principal balance of the
Note, and any payment or prepayment of any such outstanding principal balance of
the Note shall occur on any day other than the last day of the applicable LIBOR
Period (whether voluntarily, by acceleration, required payment, or otherwise),
or if Borrower elects the LIBOR Option as the applicable interest rate for all
or any part of the outstanding principal balance of the Note in accordance with
the terms and conditions hereof, and, subsequent to such election, but prior to
the commencement of the applicable LIBOR Period, Borrower revokes such election
for any reason whatsoever, or if the applicable interest rate in respect of any
outstanding principal balance of the Note hereunder shall be changed, for any
reason whatsoever, from the LIBOR Option to the Base Rate Option prior to the
last day of the applicable LIBOR Period, or if Borrower shall fail to make any
payment of principal or interest hereunder at any time that the LIBOR Option is
the applicable interest rate hereunder in respect of such outstanding principal
balance of the Note, Borrower shall reimburse Bank, on demand, for any resulting
loss, cost or expense incurred by Bank as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties. Such amount payable by
Borrower to Bank may include, without limitation, an amount equal to the excess,
if any, of (a) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, refunded or converted, for the period from the date
of such prepayment or of such failure to borrow, refund or convert, through the
last day of the relevant LIBOR Period, at the applicable rate of interest for
such outstanding principal balance of the Note, as provided under this Note,
over (b) the amount of interest (as reasonably determined by Bank) which would
have accrued to Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank LIBOR market. Calculation
of any amounts payable to Bank under this paragraph shall be made as though Bank
shall have actually funded or committed to fund the relevant outstanding
principal balance of the Note hereunder through the purchase of an underlying
deposit in an amount equal to the amount of such outstanding principal balance
of the Note and having a maturity comparable to the relevant LIBOR Period;
provided, however, that Bank may fund the outstanding principal balance of the
Note hereunder in any manner it deems fit and the foregoing assumptions shall be
utilized only for the purpose of the calculation of amounts payable under this
paragraph. Upon the written request of Borrower, Bank shall deliver to Borrower
a certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error. Any prepayment hereunder shall also be accompanied by the
payment of all accrued and unpaid interest on the amount so prepaid. Any
outstanding principal balance of the Note which is bearing interest at such time
at the Base Rate Option may be prepaid without penalty or premium. Partial
prepayments hereunder shall be applied to the installments hereunder in the
inverse order of their maturities.

 

BY INITIALING BELOW, BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT:   (A) THERE IS
NO RIGHT TO PREPAY ANY LIBOR OPTION ADVANCE, IN WHOLE OR IN PART, WITHOUT PAYING

 

2

--------------------------------------------------------------------------------


 

THE PREPAYMENT AMOUNT SET FORTH HEREIN (“PREPAYMENT AMOUNT”), EXCEPT AS
OTHERWISE REQUIRED UNDER APPLICABLE LAW; (B) BORROWER SHALL BE LIABLE FOR
PAYMENT OF THE PREPAYMENT AMOUNT IF BANK EXERCISES ITS RIGHT TO ACCELERATE
PAYMENT OF ANY LIBOR OPTION ADVANCE AS PART OR ALL OF THE OBLIGATIONS OWING
UNDER THE NOTE. INCLUDING WITHOUT LIMITATION, ACCELERATION UNDER A DUE-ON-SALE
PROVISION; (C) BORROWER WAIVES ANY RIGHTS UNDER SECTION 2954.10 OF THE
CALIFORNIA CIVIL CODE OR ANY SUCCESSOR STATUTE; AND (D) BANK HAS MADE EACH LIBOR
OPTION ADVANCE PURSUANT TO THE NOTE IN RELIANCE ON THESE AGREEMENTS.

 

9.             Hold Harmless and Indemnification.  Borrower agrees to indemnify
Bank and to hold Bank harmless from, and to reimburse Bank on demand for, all
losses and expenses which Bank sustains or incurs as a result of (i) any payment
of a LIBOR Option Advance prior to the last day of the applicable LIBOR Period
for any reason, including, without limitation, termination of the Note, whether
pursuant to this Addendum or the occurrence of an Event of Default; (ii) any
termination of a LIBOR Period prior to the date it would otherwise end in
accordance with this Addendum; or (iii) any failure by Borrower, for any reason,
to borrow any portion of a LIBOR Option Advance.

 

10.           Funding Losses.  The indemnification and hold harmless provisions
set forth in this Addendum shall include, without limitation, all losses and
expenses arising from interest and fees that Bank pays to lenders of funds it
obtains in order to fund the loans to Borrower on the basis of the LIBOR
Option(s) and all losses incurred in liquidating or re-deploying deposits from
which such funds were obtained and loss of profit for the period after
termination. A written statement by Bank to Borrower of such losses and expenses
shall be conclusive and binding, absent manifest error, for all purposes. This
obligation shall survive the termination of this Addendum and the payment of the
Note.

 

11.           Regulatory Developments Or Other Circumstances Relating To
Illegality or Impracticality of LIBOR.  If any Regulatory Development or other
circumstances relating to the interbank Euro-dollar markets shall, at any time,
in Bank’s reasonable determination, make it unlawful or impractical for Bank to
fund or maintain, during any LIBOR Period, to determine or charge interest rates
based upon LIBOR, Bank shall give notice of such circumstances to Borrower and:

 

(i)            In the case of a LIBOR Period in progress, Borrower shall, if
requested by Bank, promptly pay any interest which had accrued prior to such
request and the date of such request shall be deemed to be the last day of the
term of the LIBOR Period; and

 

(ii)           No LIBOR Period may be designated thereafter until Bank
determines that such would be practical.

 

12.           Additional Costs.  Borrower shall pay to Bank from time to time,
upon Bank’s request, such amounts as Bank determines are needed to compensate
Bank for any costs it incurred which are attributable to Bank having made or
maintained a LIBOR Option Advance or to Bank’s obligation to make a LIBOR Option
Advance, or any reduction in any amount receivable by Bank hereunder with
respect to any LIBOR Option or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Developments, which (i) change the basis of
taxation of any amounts payable to Bank hereunder with respect to taxation of
any amounts payable to Bank hereunder with respect to any LIBOR Option Advance
(other than taxes imposed on the overall net income of Bank for any LIBOR Option
Advance by the jurisdiction where Bank is headquartered or the jurisdiction
where Bank extends the LIBOR Option Advance;  (ii) impose or modify any reserve,
special deposit, or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, Bank (including
any LIBOR Option Advance or any deposits referred to in the definition of
LIBOR); or (iii) impose any other condition affecting this Addendum (or any of
such extension of credit or liabilities). Bank shall notify Borrower of any
event occurring after the date hereof which entitles Bank to compensation
pursuant to this paragraph as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation. Determinations by Bank for
purposes of this paragraph, shall be conclusive, provided that such
determinations are made on a reasonable basis.

 

13.           Legal Effect.  Except as specifically modified hereby, all of the
terms and conditions of the Note remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

 

MONTEREY GOURMET FOODS, INC.
a Delaware corporation

COMERICA BANK

 

 

 

 

By:

/s/ James M. Williams

 

By:

/s/ Brian C. Santos

 

 

James M. Williams

 

Brian C. Santos

Title:

Chief Executive Officer

Title:

Sr. Vice President

 

 

 

 

By:

/s/ Scott Wheeler

 

 

 

Scott Wheeler

 

Title:

Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------


 

[g17891kgimage002.gif]

 

Security Agreement

 

As of January 05, 2005, for value received, the undersigned (“Debtor”) pledges,
assigns and grants to Comerica Bank (“Bank”), whose address is 333 West Santa
Clara Street, San Jose, CA, 95113, Attention: Commercial Loan Documentation,
Mail Code 4770, a continuing security interest and lien (any pledge, assignment,
security interest or other lien arising hereunder is sometimes referred to
herein as a “security interest”) in the Collateral (as defined below) to secure
payment when due, whether by stated maturity, demand, acceleration or otherwise,
of all existing and future indebtedness (“Indebtedness”) to the Bank of Monterey
Gourmet Foods, Inc. (“Borrower”) and/or Debtor. Indebtedness includes without
limit any and all obligations or liabilities of the Borrower and/or Debtor to
the Bank, whether absolute or contingent, direct or indirect, voluntary or
involuntary, liquidated or unliquidated, joint or several, known or unknown; any
and all obligations or liabilites for which the Borrower and/or Debtor would
otherwise be liable to the Bank were it not for the invalidity or
unenforceability of them by reason of any bankruptcy, insolvency or other law,
or for any other reason; any and all amendments, modifications, renewals and/or
extensions of any of the above; all costs incurred by Bank in establishing,
determining, continuing, or defending the validity or priority of its security
interest, or in pursuing its rights and remedies under this Agreement or under
any other agreement between Bank and Borrower and/or Debtor or in connection
with any proceeding involving Bank as a result of any financial accommodation to
Borrower and/or Debtor; and all other costs of collecting Indebtedness,
including without limit attorneys fees. Debtor agrees to pay Bank all such costs
incurred by the Bank, immediately upon demand, and until paid all costs shall
bear interest at the highest per annum rate applicable to any of the
Indebtedness, but not in excess of the maximum rate permitted by law. Any
reference in this Agreement to attorneys fees shall be deemed a reference to
reasonable fees, costs, and expenses of both in-house and outside counsel and
paralegals, whether inside or outside counsel is used, whether or not a suit or
action is instituted, and to court costs if a suit or action is instituted, and
whether attorneys fees or court costs are incurred at the trial court level, on
appeal, in a bankruptcy, administrative or probate proceeding or otherwise.
Debtor further covenants, agrees, represents and warrants as follows:

 

1.             Collateral shall mean all of the following property Debtor now or
later owns or has an interest in, wherever located:

 

•              all of Debtor’s present and future rights, title and interest in,
to and under Debtor’s securities account(s) number(s), maintained with, and all
Debtor’s investment property contained therein, including without limitation all
securities and securities entitlements, financial assets, instruments or other
property contained in such securities account(s), and all other investment
property, financial assets, instruments or other property at any time held or
maintained in the securities account(s), together with all investment property,
financial assets, instruments or other property at any time substituted therefor
or for any part thereof, and all interest, dividends, increases, profits, new
investment property, financial assets, instruments or other property and or
other increments, distributions or rights of any kind received on account of any
of the foregoing, and all other income received in connection therewith and all
products or proceeds thereof (whether cash or non-cash proceeds).

 

•              specific items listed below and/or on attached Schedule A, if
any, is/are also included in Collateral:

5,760,269 shares of common stocks of Casual Gourmet Foods, Inc. and registered
in the name of Monterey Gourmet Foods, Inc.

 

•              all goods, instruments, (including, without limit, promissory
notes), documents (including, without limit, negotiable documents), policies and
certificates of insurance, deposit accounts, and money or other property (except
real property which is not a fixture) which are now or later in possession of
Bank, or as to which Bank now or later controls possession by documents or
otherwise, and

 

•              all additions, attachments, accessions, parts, replacements,
substitutions, renewals, interest, dividends, distributions, rights of any kind
(including but not limited to stock splits, stock rights, voting and
preferential rights), products, and proceeds of or pertaining to the above
including, without limit, cash or other property which were proceeds and are
recovered by a bankruptcy trustee or otherwise as a preferential transfer by
Debtor.

 

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral.

 

2.             Warranties, Covenants and Agreements. Debtor warrants, covenants
and agrees as follows:

 

2.1           Debtor shall furnish to Bank, in form and at intervals as Bank may
request, any information Bank may reasonably request and allow Bank to examine,
inspect, and copy any of Debtor’s books and records. Debtor shall, at the
request of Bank, mark its records and the Collateral to clearly indicate the
security interest of Bank under this Agreement.

 

2.2           At the time any Collateral becomes, or is represented to be,
subject to a security interest in favor of Bank, Debtor shall be deemed to have
warranted that: (a) Debtor is the lawful owner of the Collateral and has the
right and authority to subject it to a security interest granted to Bank;
(b) none of the Collateral is subject to any security interest other than that
in favor of Bank; (c) there are no financing statements on file, other than in
favor of Bank; (d) no person, other than Bank, has possesion or control (as
defined in the Uniform Commercial Code) of any Collateral of such nature that
perfection of a security interest may be accomplished by control; and (e) Debtor
acquired its rights in the Collateral in the ordinary course of its business.

 

2.3           Debtor will keep the Collateral free at all times from all claims,
liens, security interests and encumbrances other than those in favor of Bank.
Debtor will not, without the prior written consent of Bank, sell, transfer or
lease, or permit to be sold, transferred or leased, any or all of the
Collateral, except (where Inventory is pledged as Collateral) for Inventory in
the ordinary course of its business and will not return any Inventory to its
supplier. Bank or its representatives may at all reasonable times inspect the
Collateral and may enter upon all premises where the Collateral is kept or might
be located.

 

2.4           Debtor will do all acts and will execute or cause to be executed
all writings requested by Bank to establish, maintain and continue an exclusive,
perfected and first security interest of Bank in the Collateral. Debtor agrees
that Bank has no obligation to acquire or perfect any lien on or security
interest in any asset(s), whether realty or personalty, to secure payment of the
Indebtedness, and Debtor is not relying upon assets in which the Bank may have a
lien or security interest for payment of the Indebtedness.

 

2.5           Debtor will pay within the time that they can be paid without
interest or penalty all taxes, assessments and similar charges which at any time
are or may become a lien, charge, or encumbrance upon any Collateral, except to
the extent contested in good faith and bonded in a manner satisfactory to Bank.
If Debtor fails to pay any of these taxes, assessments, or other charges in the
time provided above, Bank has the option (but not the obligation)  to do so and
Debtor agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

 

2.6           Debtor will keep the Collateral in good condition and will protect
it from loss, damage, or deterioration from any cause. Debtor has and will
maintain at all times (a) with respect to the Collateral, insurance under an
“all risk” policy against fire and other risks customarily insured against, and
(b) public liability insurance and other insurance as may be required by law or
reasonably required by Bank, all of which insurance shall be in amount, form and
content, and written by companies as may be satisfactory to Bank, containing a
lender’s loss payable endorsement acceptable to Bank. Debtor will deliver to
Bank immediately upon demand evidence satisfactory to Bank that the required
insurance has been procured. If Debtor fails to maintain satisfactory insurance,
Bank has the option (but not the obligation) to do so and Debtor agrees to repay
all amounts so expended by Bank immediately upon demand, together with interest
at the highest lawful default rate which could be charged by Bank on any
Indebtedness.

 

--------------------------------------------------------------------------------


 

2.7           On each occasion on which Debtor evidences to Bank the account
balances on and the nature and extent of the Accounts Receivable, Debtor shall
be deemed to have warranted that except as otherwise indicated: (a) each of
those Accounts Receivable is valid and enforceable without performance by Debtor
of any act; (b) each of those account balances are in fact owing; (c) there are
no setoffs, recoupments, credits, contra accounts, counterclaims or defenses
against any of those Accounts Receivable; (d) as to any Accounts Receivable
represented by a note, trade acceptance, draft or other instrument or by any
chattel paper or document, the same have been endorsed and/or delivered by
Debtor to Bank; (e) Debtor has not received with respect to any Account
Receivable, any notice of the death of the related account debtor, nor of the
dissolution, liquidation, termination of existence, insolvency, business
failure, appointment of a receiver for, assignment for the benefit of creditors
by, or filing of a petition in bankruptcy by or against, the account debtor; and
(f) as to each Account Receivable, except as may be expressly permitted by Bank
to the contrary in another document, the account debtor is not an affilliate of
Debtor, the United States of America or any department, agency or
instrumentality of it, or a citizen or resident of any jurisdiction outside of
the United States. Debtor will do all acts and will execute all writings
requested by Bank to perform, enforce performance of, and collect all Accounts
Receivable. Debtor shall neither make nor permit any modification, compromise or
substitution for any Account Receivable without the prior written consent of
Bank. Bank may at any time and from time to time verify Accounts Receivable
directly with account debtors or by other methods acceptable to Bank without
notifying Debtor. Debtor agrees, at Bank’s request, to arrange or cooperate with
Bank in arranging for verification of Accounts Receivable.

 

2.8           Debtor at all times shall be in strict compliance with all
applicable laws, including without limit any laws, ordinances, directives,
orders, statutes, or regulations an object of which is to regulate or improve
health, safety, or the environment (“Environmental Laws”).

 

2.9           If Bank, acting in its sole discretion, redelivers Collateral to
Debtor or Debtor’s designee for the purpose of (a) the ultimate sale or exchange
thereof; or (b) presentation, collection, renewal, or registration of transfer
thereof; or (c) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of Bank and shall
not constitute a release of Bank’s security interest in it or in the proceeds or
products of it unless Bank specifically so agrees in writing. If Debtor requests
any such redelivery, Debtor will deliver with such request a duly executed
financing statement in form and substance satisfactory to Bank. Any proceeds of
Collateral coming into Debtor’s possession as a result of any such redelivery
shall be held in trust for Bank and immediately delivered to Bank for
application on the Indebtendess. Bank may (in its sole discretion) deliver any
or all of the Collateral to Debtor, and such delivery by Bank shall discharge
Bank from all liability or responsibilty for such Collateral. Bank, at its
option, may require delivery of any Collateral to Bank at any time with such
endorsements or assignments of the Collateral as Bank may request.

 

2.10         At any time and without notice, Bank may, as to Collateral other
than Equipment, Fixtures or Inventory: (a) cause any or all of such Collateral
to be transferred to its name or to the name of its nominees; (b) receive or
collect by legal proceedings or otherwise all dividends, interest, principal
payments and other sums and all other distributions at any time payable or
receivable on account of such Collateral, and hold the same as Collateral, or
apply the same to the Indebtedness, the manner and distribution of the
application to be in the sole discretion of Bank; (c) enter into any extension,
subordination, reorganization, deposit, merger or consolidation agreement or any
other agreement relating to or affecting such Collateral, and deposit or
surrender control of such Collateral, and accept other property in exchange for
such Collateral and hold or apply the property or money so received pursuant to
this Agreement; and (d) take such actions in its own name or in Debtor’s name as
Bank, in its sole discretion, deems necessary or appropriate to establish
exclusive control (as defined in the Uniform Commercial Code) over any
Collateral of such nature that perfection of the Bank’s security interest may be
accomplished by control.

 

2.11         Bank may assign any of the Indebtedness and deliver any or all of
the Collateral to its assignee, who then shall have with respect to Collateral
so delivered all the rights and powers of Bank under this Agreement, and after
that Bank shall be fully discharged from all liability and responsibility with
respect to Collateral so delivered.

 

2.12         Debtor delivers this Agreement based solely on Debtor’s independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower’s financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtendess, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Debtor’s risk or
Debtor’s rights against Borrower. Debtor knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes without limit the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower’s ability to pay debts as they mature, has
deteriorated.

 

2.13         Debtor shall defend, indemnify and hold harmless Bank, its
employees, agents, shareholders, affiliates, officers, and directors from and
against any and all claims, damages, fines, expenses, liabilites or causes of
action of whatever kind, including without limit consultant fees, legal
expenses, and attorneys fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any law, including, without limit,
Environmental Laws, or of any remediation relating to any property required by
any law, including without limit Environmental Laws, INCLUDING ANY CLAIMS,
DAMAGES, FINES, EXPENSES, LIABILITIES OR CAUSES OF ACTION OF WHATEVER KIND
RESULTING FROM BANK’S OWN NEGLIGENCE, except and to the extent (but only to the
extent) caused by Bank’s gross negligence or wilful misconduct.

 

2.14         If marketable securities are pledged as Collateral under this
Agreement and if at any time the outstanding principal balance of the
Indebtedness exceeds 70% in the case of OTC stock of the value of the
Collateral, as such value is determined from time to time by Bank (herein called
the “Margin Requirement”), Debtor shall immediately pay or cause to be paid to
Bank an amount sufficient to reduce the Indebtedness such that the remaining
principal outstanding thereunder is equal to or less than the Margin
Requirement. Bank shall apply payments made under this paragraph in payment of
the Indebtedness in such order and manner of application as Bank in its sole
discretion elects. In the alternative, Debtor may provide or cause to be
provided to Bank additional collateral in the form of cash or other property
acceptable to Bank and with a value, as determined by Bank, that when added to
the Collateral will constitute compliance with the Margin Requirement.

 

3.             Collection of Proceeds.

 

3.1           Debtor agrees to collect and enforce payment of all Collateral
until Bank shall direct Debtor to the contrary. Immediately upon notice to
Debtor by Bank and at all times after that, Debtor agrees to fully and promptly
cooperate and assist Bank in the collection and enforcement of all Collateral
and to hold in trust for Bank all payments received in connection with
Collateral and from the sale, lease or other disposition of any Collateral, all
rights by way of suretyship or guaranty and all rights in the nature of a lien
or security interest which Debtor now or later has regarding Collateral.
Immediately upon and after such notice, Debtor agrees to (a) endorse to Bank and
immediately deliver to Bank all payments received on Collateral or from the
sale, lease or other disposition of any Collateral or arising from any other
rights or interests of Debtor in the Collateral, in the form received by Debtor
without commingling with any other funds, and (b) immediately deliver to Bank
all property in Debtor’s possession or later coming into Debtor’s possession
through enforcement of Debtor’s rights or interests in the Collateral. Debtor
irrevocably authorizes Bank or any Bank employee or agent to endorse the name of
Debtor upon any checks or other items which are received in payment for any
Collateral, and to do any and all things necessary in order to reduce these
items to money. Bank shall have no duty as to the collection or protection of
Collateral or the proceeds of it, nor as to the preservation of any related
rights, beyond the use of reasonable care in the custody and preservation of
Collateral in the possession of Bank. Debtor agrees to take all steps necessary
to preserve rights against prior parties with respect to the Collateral. Nothing
in this Section 3.1 shall be deemed a consent by Bank to any sale, lease or
other disposition of any Collateral.

 

--------------------------------------------------------------------------------


 

3.2           Debtor agrees that immediately upon Bank’s request (whether or not
any Event of Default exists) the indebtedness shall be on a “remittance basis”
in accordance with the following. In connection therewith, Debtor shall at its
sole expense establish and maintain (and Bank, at Bank’s option, may establish
and maintain at Debtor’s expense):

 

(a)           A United States Post Office lock box (the “Lock Box”), to which
Bank shall have exclusive access and control. Debtor expressly authorizes Bank,
from time to time, to remove contents from the Lock Box, for disposition in
accordance with this Agreement. Debtor agrees to notify all account debtors and
other parties obligated to Debtor that all payments made to Debtor (other than
payments by electronic funds transfer) shall be remitted, for the credit of
Debtor, to the Lock Box, and Debtor shall include a like statement on all
invoices; and

 

(b)           A non-interest bearing deposit account with Bank which shall be
titled as designated by Bank (the “Cash Collateral Account”) to which Bank shall
have exclusive access and control. Debtor agrees to notify all account debtors
and other parties obligated to Debtor that all payments made to Debtor by
electronic funds transfer shall be remitted to the Cash Collateral Account, and
Debtor, at Bank’s request, shall include a like statement on all invoices.
Debtor shall execute all documents and authorizations as required by Bank to
establish and maintain the Lock Box and the Cash Collateral Account.

 

3.3           All items or amounts which are remitted to the Lock Box, to the
Cash Collateral Account, or otherwise delivered by or for the benefit of Debtor
to Bank on account of partial or full payment of, or with respect to, any
Collateral shall, at Bank’s option, (a) be applied to the payment of the
Indebtedness, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion, or, (b) be deposited
to the Cash Collateral Account. Debtor agrees that Bank shall not be liable for
any loss or damage which Debtor may suffer as a result of Bank’s processing of
items or its exercise of any other rights or remedies under this Agreement,
including without limitation indirect, special or consequential damages, loss of
revenues or profits, or any claim, demand or action by any third party arising
out of or in connection with the processing of items or the exercise of any
other rights or remedies under this Agreement. Debtor agrees to indemnify and
hold Bank harmless from and against all such third party claims, demands or
actions, and all related expenses or liabilities, including, without limitation,
attorney’s fees and INCLUDING CLAIMS, DAMAGES, FINES, EXPENSES, LIABILITIES OR
CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM BANK’S OWN NEGLIGENCE except to
the extent (but only to the extent) caused by Bank’s gross negligence or willful
misconduct.

 

4.             Defaults, Enforcement and Application of Proceeds.

 

4.1           Upon the occurrence of any of the following events (each an “Event
of Default”), Debtor shall be in default under this Agreement:

 

(a)           Any failure to pay the Indebtedness or any other indebtedness when
due, or such portion of it as may be due, by acceleration or otherwise; or

 

(b)           Any failure or neglect to comply with, or breach of or default
under, any term of this Agreement, or any other agreement or commitment between
Borrower, Debtor, or any guarantor of any of the Indebtedness (“Guarantor”) and
Bank; or

 

(c)           Any warranty, representation, financial statement, or other
information made, given or furnished to Bank by or on behalf of Borrower,
Debtor, or any Guarantor shall be, or shall prove to have been, false or
materially misleading when made, given, or furnished; or

 

(d)           Any loss, theft, substantial damage or destruction to or of any
Collateral, or the issuance or filing of any attachment, levy, garnishment or
the commencement of any proceeding in connection with any Collateral or of any
other judicial process of, upon or in respect of Borrower, Debtor, any
Guarantor, or any Collateral; or

 

(e)           Sale or other disposition by Borrower, Debtor, or any Guarantor of
any substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor, or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor, or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor, or any Guarantor; or the appointment of a receiver,
trustee, court appointee, sequestrator or otherwise, for all or any part of the
property of Borrower, Debtor, or any Guarantor; or

 

(f)            Bank deems the margin of Collateral insufficient or itself
insecure, in good faith believing that the prospect of payment of the
Indebtedness or performance of this Agreement is impaired or shall fear
deterioration, removal, or waste of Collateral; or

 

(g)           An event of default shall occur under any instrument, agreement or
other document evidencing, securing or otherwise relating to any of the
Indebtedness.

 

4.2           Upon the occurrence of any Event of Default, Bank may at its
discretion and without prior notice to Debtor declare any or all of the
Indebtedness to be immediately due and payable, and shall have and may exercise
any right or remedy available to it including, without limitation, any one or
more of the following rights and remedies:

 

(a)           Exercise all the rights and remedies upon default, in foreclosure
and otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

 

(b)           Institute legal proceedings to foreclose upon the lien and
security interest granted by this Agreement, to recover judgment for all amounts
then due and owing as Indebtedness, and to collect the same out of any
Collateral or the proceeds of any sale of it;

 

(c)           Institute legal proceedings for the sale, under the judgment or
decree of any court of competent jurisdiction, of any or all Collateral; and/or

 

(d)           Personally or by agents, attorneys, or appointment of a receiver,
enter upon any premises where Collateral may then be located, and take
possession of all or any of it and/or render it unusable; and without being
responsible for loss or damage to such Collateral, hold, operate, sell, lease,
or dispose of all or any Collateral at one or more public or private sales,
leasings or other dispositions, at places and times and on terms and conditions
as Bank may deem fit, without any previous demand or advertisement; and except
as provided in this Agreement, all notice of sale, lease or other disposition,
and advertisement, and other notice or demand, any right or equity of
redemption, and any obligation of a prospective purchaser or lessee to inquire
as to the power and authority of Bank to sell, lease, or otherwise dispose of
the Collateral or as to the application by Bank of the proceeds of sale or
otherwise, which would otherwise be required by, or available to Debtor under,
applicable law are expressly waived by Debtor to the fullest extent permitted.

 

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to

 

--------------------------------------------------------------------------------


 

see to the application of the money. Any sale of any Collateral under this
Agreement shall be a perpetual bar against Debtor with respect to that
Collateral. At any sale or other disposition of the Collateral pursuant to this
Section 4.2, Bank disclaims all warranties which would otherwise be given under
the Uniform Commercial Code, including without limit a disclaimer of any
warranty relating to title, possesion, quiet enjoyment or the like, and Bank may
communicate these disclaimers to a purchaser at such disposition. This
disclaimer of warranties will not render the sale commercially unreasonable.

 

4.3           Debtor shall at the request of Bank, notify the account debtors or
obligors of Bank’s security interest in the Collateral and direct payment of it
to Bank. Bank may, itself, upon the occurrence of any Event of Default so notify
and direct any account debtor or obligor. At the request of Bank, whether or not
an Event of Default shall have occurred, Debtor shall immediately take such
actions as the Bank shall request to establish exclusive control (as defined in
the Uniform Commercial Code) by Bank over any Collateral which is of such a
nature that perfection of a security interest may be accomplished by control.

 

4.4           The proceeds of any sale or other disposition of Collateral
authorized by this Agreement shall be applied by Bank first upon all expenses
authorized by the Uniform Commercial Code and all reasonable attorney fees and
legal expenses incurred by Bank; the balance of the proceeds of the sale or
other disposition shall be applied in the payment of the Indebtedness, first to
interest, then to principal, then to remaining Indebtedness and the surplus, if
any, shall be paid over to Debtor or to such other person(s) as may be entitled
to it under applicable law. Debtor shall remain liable for any deficiency, which
it shall pay to Bank immediately upon demand. Debtor agrees that Bank shall be
under no obligation to accept any noncash proceeds in connection with any sale
or disposition of Collateral unless failure to do so would be commercially
unreasonable. If Bank agrees in its sole discretion to accept noncash proceeds
(unless the failure to do so would be commercially unreasonable), Bank may
ascribe any commercially reasonable value to such proceeds. Without limiting the
foregoing, Bank may apply any discount factor in determining the present value
of proceeds to be received in the future or may elect to apply proceeds to be
received in the future only as and when such proceeds are actually received in
cash by Bank.

 

4.5           Nothing in this Agreement is intended, nor shall it be construed,
to preclude Bank from pursuing any other remedy provided by law or in equity for
the collection of the Indebtedness or for the recovery of any other sum to which
Bank may be entitled for the breach of this Agreement by Debtor. Nothing in this
Agreement shall reduce or release in any way any rights or security interests of
Bank contained in any existing agreement between Borrower, Debtor, or any
Guarantor and Bank.

 

4.6           No waiver of default or consent to any act by Debtor shall be
effective unless in writing and signed by an authorized officer of Bank. No
waiver of any default or forbearance on the part of Bank in enforcing any of its
rights under this Agreement shall operate as a waiver of any other default or of
the same default on a future occasion or of any rights.

 

4.7           Debtor (a) irrevocably appoints Bank or any agent of Bank (which
appointment is coupled with an interest) the true and lawful attorney of Debtor
(with full power of substitution) in the name, place and stead of, and at the
expense of, Debtor and (b) authorizes Bank or any agent of Bank, in its own
name, at Debtor’s expense, to do any of the following, as Bank, in its sole
discretion, deems appropriate:

 

(i)            to demand, receive, sue for, and give receipts or acquittances
for any moneys due or to become due on any Collateral and to endorse any item
representing any payment on or proceeds of the Collateral;

 

(ii)           to execute and file in the name of and on behalf of Debtor all
financing statements or other filings deemed necessary or desirable by Bank to
evidence, perfect, or continue the security interests granted in this Agreement;
and

 

(iii)          to do and perform any act on behalf of Debtor permitted or
required under this Agreement.

 

4.8           Upon the occurrence of an Event of Default, Debtor also agrees,
upon request of Bank, to assemble the Collateral and make it available to Bank
at any place designated by Bank which is reasonably convenient to Bank and
Debtor.

 

4.9           The following shall be the basis for any finder of fact’s
determination of the value of any Collateral which is the subject matter of a
disposition giving rise to a calculation of any surplus or deficiency under
Section 9.615(f) of the Uniform Commercial Code (as in effect on or after
July 1, 2001): (a) The Collateral which is the subject matter of the disposition
shall be valued in an “as is” condition as of the date of the disposition,
without any assumption or expectation that such Collateral will be repaired or
improved in any manner; (b)  the valuation shall be based upon an assumption
that the transferee of such Collateral desires a resale of the Collateral for
cash promptly (but no later than 30 days) following the disposition; (c) all
reasonable closing costs customarily borne by the seller in commercial sales
transactions relating to property similar to such Collateral shall be deducted
including, without limitation, brokerage commissions, tax prorations, attorney’s
fees, whether inside or outside counsel is used, and marketing costs; (d) the
value of the Collateral which is the subject matter of the disposition shall be
further discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in
(c) above), and other maintenance, operational and ownership expenses; and
(e) any expert opinion testimony given or considered in connection with a
determination of the value of such Collateral must be given by persons having at
least 5 years experience in appraising property similar to the Collateral and
who have conducted and prepared a complete written appraisal of such Collateral
taking into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under
Section 9.615(f) of the Uniform Commerical Code.

 

5.             Miscellaneous.

 

5.1           Until Bank is advised in writing by Debtor to the contrary, all
notices, requests and demands required under this Agreement or by law shall be
given to, or made upon, Debtor at the following address:

 

1528 Moffet Street

STREET ADDRESS

 

 

 

 

 

 

 

Salinas

 

CA

 

93905

 

 

CITY

 

STATE

 

ZIP CODE

 

COUNTY

 

5.2           Debtor will give Bank not less than 90 days prior written notice
of all contemplated changes in Debtor’s name, location, chief executive office,
principal place of business, and/or location of any Collateral, but the giving
of this notice shall not cure any Event of Default caused by this change.

 

5.3           Bank assumes no duty of performance or other responsibility under
any contracts contained within the Collateral.

 

5.4           Bank has the right to sell, assign, transfer, negotiate or grant
participations or any interest in, any or all of the Indebtedness and any
related obligations, including without limit this Agreement. In connection with
the above, but without limiting its ability to make other disclosures to the
full extent allowable, Bank may disclose all documents and information which
Bank now or later has relating to Debtor, the Indebtedness or this Agreement,
however obtained. Debtor further agrees that Bank may provide information
relating to this Agreement or relating to Debtor or the Indebtedness to the
Bank’s parent, affiliates, subsidiaries, and service providers.

 

5.5           In addition to Bank’s other rights, any indebtedness owing from
Bank to Debtor can be set off and applied by Bank on any Indebtedness at any
time(s) either before or after maturity or demand without notice to anyone. Any
such action shall not constitute acceptance of collateral in discharge of any
portion of the Indebtedness.

 

5.6           Debtor, to the extent not expressly prohibited by applicable law,
waives any right to require the Bank to:  (a) proceed against any person or
property; (b) give notice of the terms, time and place of any public or private
sale

 

--------------------------------------------------------------------------------


 

of personal property security held from Borrower or any other person, otherwise
comply with the provisions of Section 9.504 of the Uniform Commercial Code in
effect prior to July 1, 2001 or its successor provisions thereafter; or
(c) pursue any other remedy in the Bank’s power. Debtor waives notice of
acceptance of this Agreement and presentment, demand, protest, notice of
protest, dishonor, notice of dishonor, notice of default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the undersigned might otherwise be entitled, and diligence in collecting
any Indebtedness, and agree(s) that the Bank may, once or any number of times,
modify the terms of any Indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all Indebtedness, or permit
Borrower to incur additional Indebtedness, all without notice to Debtor and
without affecting in any manner the unconditional obligation of Debtor under
this Agreement. Debtor unconditionally and irrevocably waives each and every
defense and setoff of any nature which, under principles of guaranty or
otherwise, would operate to impair or diminish in any way the obligation of
Debtor under this Agreement, and acknowledges that such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from Debtor now or later securing the Indebtedness,
and acknowledges that as of the date of this Agreement no such defense or setoff
exists.

 

5.7           Debtor waives any and all rights (whether by subrogation,
indemnity, reimbursement, or otherwise) to recover from Borrower any amounts
paid or the value of any Collateral given by Debtor pursuant to this Agreement
until such time as all of the Indebtedness has been fully paid.

 

5.8           In the event that applicable law shall obligate Bank to give prior
notice to Debtor of any action to be taken under this Agreement, Debtor agrees
that a written notice given to Debtor at least ten days before the date of the
act shall be reasonable notice of the act and, specifically, reasonable
notification of the time and place of any public sale or of the time after which
any private sale, lease, or other dispostion is to be made, unless a shorter
notice period is reasonable under the circumstances. A notice shall be deemed to
be given under this Agreement when delivered to Debtor or when placed in an
envelope addressed to Debtor and deposited, with postage prepaid, in a post
office or official depository under the exclusive care and custody of the United
States Postal Service or delivered to an overnight courier. The mailing shall be
by overnight courier, certified, or first class mail.

 

5.9           Notwithstanding any prior revocation, termination, surrender, or
discharge of this Agreement in whole or in part, the effectiveness of this
Agreement shall automatically continue or be reinstated in the event that any
payment received or credit given by Bank in respect of the Indebtedness is
returned, disgorged, or rescinded under any applicable law, including, without
limitation, bankruptcy or insolvency laws, in which case this Agreement, shall
be enforceable against Debtor as if the returned, disgorged, or rescinded
payment or credit had not been received or given by Bank, and whether or not
Bank relied upon this payment or credit or changed its position as a consequence
of it. In the event of continuation or reinstatement of this Agreement, Debtor
agrees upon demand by Bank to execute and deliver to Bank those documents which
Bank determines are appropriate to further evidence (in the public records or
otherwise) this continuation or reinstatement, although the failure of Debtor to
do so shall not affect in any way the reinstatement or continuation.

 

5.10         This Agreement and all the rights and remedies of Bank under this
Agreement shall inure to the benefit of Bank’s successors and assigns and to any
other holder who derives from Bank title to or an interest in the Indebtedness
or any portion of it, and shall bind Debtor and the heirs, legal
representatives, successors, and assigns of Debtor. Nothing in this Section 5.10
is deemed a consent by Bank to any assignment by Debtor.

 

5.11         If there is more than one Debtor, all undertakings, warranties and
covenants made by Debtor and all rights, powers and authorities given to or
conferred upon Bank are made or given jointly and severally.

 

5.12         Except as otherwise provided in this Agreement, all terms in this
Agreement have the meanings assigned to them in Division 9 (or, absent
definition in Division 9, in any other Division) of the Uniform Commercial Code,
as those meanings may be amended, supplemented, revised or replaced from time to
time. “Uniform Commercial Code” means the California Uniform Commercial Code, as
amended, supplemented, revised or replaced from time to time. Notwithstanding
the foregoing, the parties intend that the terms used herein which are defined
in the Uniform Commercial Code have, at all times, the broadest and most
inclusive meanings possible. Accordingly, if the Uniform Commercial Code shall
in the future be amended or held by a court to define any term used herein more
broadly or inclusively than the Uniform Commercial Code in effect on the date of
this Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

 

5.13         No single or partial exercise, or delay in the exercise, of any
right or power under this Agreement, shall preclude other or further exercise of
the rights and powers under this Agreement. The unenforceability of any
provision of this Agreement shall not affect the enforceability of the remainder
of this Agreement. This Agreement constitutes the entire agreement of Debtor and
Bank with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Bank. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPALS.

 

5.14         To the extent that any of the Indebtedness is payable upon demand,
nothing contained in this Agreement shall modify the terms and conditions of
that Indebtedness nor shall anything contained in this Agreement prevent Bank
from making demand, without notice and with or without reason, for immediate
payment of any or all of that Indebtedness at any time(s), whether or not an
Event of Default has occurred.

 

5.15         Debtor represents and warrants that Debtor’s exact name is the name
set forth in this Agreement. Debtor further represents and warrants the
following and agrees that Debtor is, and at all times shall be, located in the
following place :

 

Debtor is an individual, and Debtor is located (as determined pursuant to the
Uniform Commercial Code) at Debtor’s principal residence which is (street
address, state and county or parish): N/A.

 

Debtor is a registered organization which is organized under the laws of one of
the states comprising the United States (e.g. corporation, limited partnership,
registered limited liability partnership or limited liability company), and
Debtor is located (as determined pursuant to the Uniform Commercial Code) in the
state under the laws of which it was organized, which is (state): Delaware.

 

Debtor is a domestic organization which is not a registered organization under
the laws of the United States or any state thereof (e.g. general partnership,
joint venture, trust, estate or association), and Debtor is located (as
determined pursuant to the Uniform Commercial Code) at its sole place of
business or, if it has more than one place of business, at its chief executive
office, which is (street address, state and county or parish): N/A.

 

Debtor is a registered organization organized under the laws of the United
States, and Debtor is located in the state that United States law designates as
its location or, if United States law authorizes the Debtor to designate the
state for its location, the state designated by Debtor, or if neither of the
foregoing are applicable, at the District of Columbia. Based on the foregoing,
Debtor is located (as determined pursuant to the Uniform Commercial Code) at
(state): N/A.

 

Debtor is a foreign individual or foreign organization-or-a branch or agency of
a bank that is not organized under the laws of the United States or a state
thereof, Debtor is located (as determined pursuant to the Uniform Commercial
Code) at (street address, state and county or parish): N/A.

 

 

--------------------------------------------------------------------------------


 

The Collateral is located at and shall be maintained at the following
location(s):

 

 

STREET ADDRESS

 

CITY

 

STATE

 

ZIP CODE

 

COUNTY

 

Collateral shall be maintained only at the locations identified in this
Section 5.15.

 

5.16         A carbon, photographic or other reproduction of this Agreement
shall be sufficient as a financing statement under the Uniform Commerical Code
and may be filed by Bank in any filing office.

 

5.17         This Agreement shall be terminated only by the filing of a
termination statement in accordance with the applicable provisions of the
Uniform Commerical Code, but the obligations contained in Section 2.13 of this
Agreement shall survive termination.

 

5.18         Debtor agrees to reimburse the Bank upon demand for any and all
costs and expenses (including, without limit, court costs, legal expenses and
reasonable attorneys’ fees, whether inside or outside counsel is used, whether
or not suit is instituted and, if suit is instituted, whether at the trial court
level, appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise)  incurred in enforcing or attempting to enforce this Agreement or in
exercising or attempting to exercise any right or remedy under this Agreement or
incurred in any other matter or proceeding relating to this Security Agreement.

 

6.             DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

7.             Special Provisions Applicable to this Agreement. (*None, if left
blank)

 

 

 

DEBTOR:

Monterey Gourmet Foods, Inc.

 

 

 

DEBTOR NAME TYPED/PRINTED

 

 

 

By:

/s/ James M. Williams

 

 

 

SIGNATURE OF James M. Williams

 

 

 

Its:

Chief Executive Officer

 

 

 

TITLE (If applicable)

 

 

 

By:

/s/ Scott Wheeler

 

 

 

SIGNATURE OF Scott Wheeler

 

 

 

Its:

Chief Financial Officer

 

 

 

TITLE (If applicable)

 

 

 

By:

 

 

 

 

SIGNATURE OF

 

 

 

Its:

 

 

 

 

TITLE (If applicable)

 

 

 

By:

 

 

 

 

SIGNATURE OF

 

 

 

Its:

 

 

 

 

TITLE (If applicable)

 

 

 

 

Borrower(s):

 

Monterey Gourmet Foods, Inc.

 

 

 

 

PEDESTAL - Dynamic Security Agreement
Revision Date (12/03) KMA

 

 

--------------------------------------------------------------------------------


 

[g17891kgimage002.gif]

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (the “Agreement”) is made as of
January 5, 2005 by and between MONTEREY GOURMET FOODS, INC., a Delaware
corporation (“Grantor”), and COMERICA BANK (“Secured Party”).

 

RECITALS

 

A.            Secured Party has agreed to lend to Grantor, certain funds (the
“Loan”), and Grantor desires to borrow such funds from Secured Party pursuant to
the terms of a Variable Rate-Single Payment Note (Advancing-Optional Advances)
of even date herewith, a Master Revolving Note dated October 22, 2001 and a
Business Loan Agreement dated October 21, 2001, as amended, modified,
supplemented or revised from time to time (the “Loan Documents”). All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Loan Documents.

 

B.            In order to induce Secured Party to make the Loan, Grantor has
agreed to assign certain intangible property to Secured Party for purposes of
securing the obligations of Grantor to Secured Party.

 

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.             Grant of Security Interest.  As collateral security for the
prompt and complete payment and performance of all of Grantor’s present or
future indebtedness, obligations and liabilities to Secured Party, Grantor
hereby grants a security interest and mortgage to Secured Party, as security, in
and to Grantor’s entire right, title and interest in, to and under the following
(all of which shall collectively be called the “Collateral”):

 

(a)           Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

(b)           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

 

(c)           Any and all design rights which may be available to Grantor now or
hereafter existing, created, acquired or held;

 

(d)           All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

(e)           Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

 

(f)            Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(g)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

 

(h)            All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and

 

(i)            All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

2.             Authorization and Request.  Grantor authorizes and requests that
the Register of Copyrights and the Commissioner of Patents and Trademarks record
this security agreement.

 

3.             Covenants and Warranties.  Grantor represents, warrants,
covenants and agrees as follows:

 

(a) Grantor is now the sole owner of the Collateral, except for non-exclusive
licenses granted by Grantor to its customers in the ordinary course of business;

 

1

--------------------------------------------------------------------------------


 

(b)           Performance of this Agreement does not conflict with or result in
a breach of any agreement to which Grantor is party or by which Grantor is
bound, except to the extent that certain intellectual property agreements
prohibit the assignment of the rights thereunder to a third party without the
licensor’s or other party’s consent and this Agreement constitutes an
assignment;

 

(c)           During the term of this Agreement, Grantor will not transfer or
otherwise encumber any interest in the Collateral, except for non-exclusive
licenses granted by Grantor in the ordinary course of business, or as set forth
in this Agreement;

 

(d)           Each of the Patents is valid and enforceable, and no part of the
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Collateral violates the rights of any
third party;

 

(e)           Grantor shall deliver to Secured Party within thirty (30) days of
the last day of each fiscal quarter, a report signed by Grantor, in form
reasonably acceptable to Secured Party, listing any applications or
registrations that Grantor has made or filed in respect of any patents,
copyrights or trademarks and the status of any outstanding applications or
registrations. Grantor shall promptly advise Secured Party of any material
change in the composition of the Collateral, including but not limited to any
subsequent ownership right of the Grantor in or to any Trademark, Patent or
Copyright not specified in this Agreement;

 

(f)            Grantor shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents and Copyrights, (ii) use its best
efforts to detect infringements of the Trademarks, Patents and Copyrights and
promptly advise Secured Party in writing of material infringements detected and
(iii) not allow any Trademarks, Patents or Copyrights to be abandoned, forfeited
or dedicated to the public without the written consent of Secured Party, which
shall not be unreasonably withheld, unless Grantor determines that reasonable
business practices suggest that abandonment is appropriate;

 

(g)           Grantor shall register or cause to be registered (to the extent
not already registered) with the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, those intellectual property
rights listed on Exhibits A, B and C hereto within thirty (30) days of the date
of this Agreement. Grantor shall register or cause to be registered with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, those additional intellectual property rights developed or
acquired by Grantor from time to time in connection with any product prior to
the sale or licensing of such product to any third party (including without
limitation revisions or additions to the intellectual property rights listed on
such Exhibits A, B and C).  Grantor shall, from time to time, execute and file
such other instruments, and take such further actions as Secured Party may
reasonably request from time to time to perfect or continue the perfection of
Secured Party’s interest in the Collateral;.

 

(h)            This Agreement creates, and in the case of after acquired
Collateral, this Agreement will create at the time Grantor first has rights in
such after acquired Collateral, in favor of Secured Party a valid and perfected
first priority security interest in the Collateral in the United States securing
the payment and performance of the obligations evidenced by the Loan Documents
upon making the filings referred to in clause (i) below;

 

(i)             Except for, and upon, the filing with the United States Patent
and Trademark office with respect to the Patents and Trademarks and the Register
of Copyrights with respect to the Copyrights necessary to perfect the security
interests created hereunder, and, except as has been already made or obtained,
no authorization, approval or other action by, and no notice to or filing with,
any U.S. governmental authority or U.S. regulatory body is required either
(i) for the grant by Grantor of the security interest granted hereby or for the
execution, delivery or performance of this Agreement by Grantor in the U.S. or
(ii) for the perfection in the United States or the exercise by Secured Party of
its rights and remedies hereunder;

 

(j)             All information heretofore, herein or hereafter supplied to
Secured Party by or on behalf of Grantor with respect to the Collateral is
accurate and complete in all material respects.

 

(k)            Grantor shall not enter into any agreement that would materially
impair or conflict with Grantor’s obligations hereunder without Secured Party’s
prior written consent, which consent shall not be unreasonably withheld. Grantor
shall not permit the inclusion in any material contract to which it becomes a
party of any provisions that could or might in any way prevent the creation of a
security interest in Grantor’s rights and interests in any property included
within the definition of the Collateral acquired under such contracts, except
that certain contracts may contain anti-assignment provisions that could in
effect prohibit the creation of a security interest in such contracts if Grantor
is required, in its commercially reasonable judgment to accept such provisions;
and

 

(l)             Upon any executive officer of Grantor obtaining knowledge
thereof, Grantor will promptly notify Secured Party in writing of any event that
materially adversely affects the value of any of the Collateral, the ability of
Grantor to dispose of any Collateral or the rights and remedies of Secured Party
in relation thereto, including the levy of any legal process against any of the
Collateral.

 

4.             Secured Party’s Rights.  Secured Party shall have the right, but
not the obligation, to take, at Grantor’s sole expense, any actions that Grantor
is required under this Agreement to take but which Grantor fails to take, after
fifteen (15) days’ notice to Grantor. Grantor shall reimburse and indemnify
Secured Party for all reasonable costs and expenses incurred in the reasonable
exercise of its rights under this section 4.

 

2

--------------------------------------------------------------------------------


 

5.             Inspection Rights.  Grantor hereby grants to Secured Party and
its employees, representatives and agents the right to visit, during reasonable
hours upon prior reasonable written notice to Grantor, any of Grantor’s plants
and facilities that manufacture, install or store products (or that have done so
during the prior six-month period) that are sold utilizing any of the
Collateral, and to inspect the products and quality control records relating
thereto upon reasonable notice to Grantor and as often as may be reasonably
requested.

 

6.             Further Assurances; Attorney in Fact.

 

(a)           On a continuing basis, Grantor will make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places in the
United States, all such instruments, including, appropriate financing and
continuation statements and collateral agreements and filings with the United
States Patent and Trademark Office and the Register of Copyrights, and take all
such action as may reasonably be deemed necessary or advisable, or as requested
by Secured Party, to perfect Secured Party’s security interest in all
Copyrights, Patents and Trademarks and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to Secured Party the
grant or perfection of a security interest in all Collateral.

 

(b)           Grantor hereby irrevocably appoints Secured Party as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, from time to time in Secured Party’s discretion, to take
any action and to execute any instrument which Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including:

 

(i)            To modify, in its sole discretion, this Agreement without first
obtaining Grantor’s approval of or signature to such modification by amending
Exhibit A, Exhibit B and Exhibit C, hereof, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents or Trademarks
acquired by Grantor after the execution hereof or to delete any reference to any
right, title or interest in any Copyrights, Patents or Trademarks in which
Grantor no longer has or claims any right, title or interest;

 

(ii)           To file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of Grantor where permitted by law; and

 

(iii)          After the occurrence of an Event of Default, to transfer the
Collateral into the name of Secured Party or a third party to the extent
permitted under the California Uniform Commercial Code.

 

7.             Events of Default.  The occurrence of any of the following shall
constitute an Event of Default under this Agreement:

 

(a)           An Event of Default occurs under the Loan Documents; or

 

(b)           Grantor breaches any warranty or agreement made by Grantor in this
Agreement and, as to any breach that is capable of cure, Grantor fails to cure
such breach within five (5) days of the occurrence of such breach.

 

8.             Remedies.  Upon the occurrence of an Event of Default, Secured
Party shall have the right to exercise all the remedies of a secured party under
the California Uniform Commercial Code, including without limitation the right
to require Grantor to assemble the Collateral and any tangible property in which
Secured Party has a security interest and to make it available to Secured Party
at a place designated by Secured Party. Secured Party shall have a nonexclusive,
royalty free license to use the Copyrights, Patents and Trademarks to the extent
reasonably necessary to permit Secured Party to exercise its rights and remedies
upon the occurrence of an Event of Default. Grantor will pay any expenses
(including attorneys’ fees) incurred by Secured Party in connection with the
exercise of any of Secured Party’s rights hereunder, including without
limitation any expense incurred in disposing of the Collateral. All of Secured
Party’s rights and remedies with respect to the Collateral shall be cumulative.

 

9.             Indemnity.  Grantor agrees to defend, indemnify and hold harmless
Secured Party and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement, and
(b) all losses or expenses in any way suffered, incurred, or paid by Secured
Party as a result of or in any way arising out of, following or consequential to
transactions between Secured Party and Grantor, whether under this Agreement or
otherwise (including without limitation attorneys fees and expenses), except for
losses arising from or out of Secured Party’s gross negligence or willful
misconduct.

 

10.           Course of Dealing.  No course of dealing, nor any failure to
exercise, nor any delay in exercising any right, power or privilege hereunder
shall operate as a waiver thereof.

 

11.           Attorneys Fees.  If any action relating to this Agreement is
brought by either party hereto against the other party, the prevailing party
shall be entitled to recover reasonable attorneys fees, costs and disbursements.

 

12.           Amendments.  This Agreement may be amended only by a written
instrument signed by both parties hereto.

 

13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

 

3

--------------------------------------------------------------------------------


 

14.           California Law and Jurisdiction; Jury Waiver.  This Agreement
shall be governed by the laws of the State of California, without regard for
choice of law provisions. Grantor and Secured Party consent to the exclusive
jurisdiction of any state or federal court located in Santa Clara County,
California. GRANTOR AND SECURED PARTY EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE LOAN
DOCUMENTS. THIS AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Address of Grantor:

GRANTOR:

 

 

1528 Moffet Street
Salinas, California  93905

MONTEREY GOURMET FOODS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ James M. Williams

 

 

 

James M. Williams

 

Its:

Chief Executive Officer

 

 

 

 

 

By:

/s/ Scott Wheeler

 

 

 

Scott Wheeler

 

Its:

Chief Financial Officer

 

 

 

 

Address of Secured Party:

SECURED PARTY:

 

 

75 E, Trimble Road
San Jose, CA. 95131

COMERICA BANK,
Banking corporation

 

 

 

 

 

By:

/s/ Brian C. Santos

 

 

 

Brian C. Santos

 

Its:

Sr. Vice President-Western Division

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Copyrights

 

N/A

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

List of Patents

 

N/A

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

List of Trademarks

 

Monterey Pasta Company

 

USA

 

Registration 1953489

Monterey Pasta Co.

 

 

 

 

California’s Finest Gourmet Pasta

 

 

USA

 

Registration 2203576

 

 

 

 

 

Borselenni

 

USA

 

Registration 2843428

 

 

 

 

 

Carb-Lite

 

 

 

Pending

 

7

--------------------------------------------------------------------------------